DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trythall et al. (US 2019/0041980).
As per claim 1, Trythall et al., hereinafter Trythall, discloses a method, comprising: 
obtaining, by an electronic device, inertial data from an inertial sensor of the electronic device (Figure 1, item 5 where the HMD contains the electronic device); and 
operating the electronic device based on the inertial data while the electronic device is disposed on a moveable platform during various motion states of the moveable platform (Figure 1, item 15 where the Aircraft Navigation System is part of a movable platform), in part by modifying the usage of the inertial data according to a current motion state of the moveable platform ([0156] helmet orientation is determined on a cyclic basis, corresponding to a need to reposition certain types of symbol, according to changing helmet orientation, being displayed in an associated digital helmet-mounted display. During each cycle—to be referred to as a ‘tracker cycle’—helmet orientation is determined from data supplied by the Helmet-mounted Gyros 5, any errors in those inertial sensor data being firstly corrected with reference to data supplied by the Optical Helmet Tracker 10 in combination with aircraft orientation data received over the data bus. [0153] The Aircraft Navigation System 15 outputs data, from time to time (typically once every 20 ms to 90 ms), defining orientation of the aircraft, specifically of a set of aircraft-referenced axes, relative to a navigation frame of reference, typically a ‘local level north’ pointing frame of reference. For the purposes of the present invention, aircraft orientation data output by the Aircraft Navigation System 15 may be received by the hybrid helmet tracker 1 and used as a measure of aircraft orientation AW relative to the inertial reference frame.)  
As per claim 9, Trythall demonstrated all the elements as disclosed in claim 1, and further discloses wherein the operating comprises displaying virtual content anchored to the moveable platform on which the electronic device is disposed ([0003] symbols that appear to a user of the display to be fixed in a far-field view of space, aligned with an externally visible point or object, despite head movement.)  
Claims 10 and 18 are device claims with limitations similar to claims 1 and 9, respectively, therefore are similarly rejected as claims 1 and 9, respectively.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 2-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 3, 2022